Citation Nr: 0209608	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  95-41 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for paralysis of 
the lateral rectus muscle of the right eye with partial 
diplopia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chronic brain 
syndrome, currently evaluated as 30 percent disabling.

3.  Entitlement to a compensable evaluation for tonsillitis.

4.  Entitlement to a compensable evaluation for malaria.

(The issues of entitlement to increased disability ratings 
for psychomotor seizures, sinusitis, fracture of the left 
carpal navicular bone, fracture of the left nasal and 
maxillary bones, and right inguinal hernia; entitlement to 
service connection for tooth loss and periodontitis; and 
entitlement to service connection for a condition claimed as 
mini-strokes due to stress will be the subject of a later 
decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1943 to April 
1946 and from April 1954 to August 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1993 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claims of 
entitlement increased disability ratings for chronic brain 
syndrome, paralysis of the lateral rectus muscle of the right 
eye with partial diplopia, malaria, tonsillitis, psychomotor 
seizures, sinusitis, fracture of the left carpal navicular 
bone, fracture of the left nasal and maxillary bones, and 
right inguinal hernia and entitlement to service connection 
for tooth loss and periodontitis.  This case also comes 
before the Board on appeal from a March 1997 rating decision 
of the Nashville, Tennessee, VARO, which denied entitlement 
to service connection for a condition claimed as mini-strokes 
due to stress.  

On January 20, 2001, a hearing was held in Nashville, 
Tennessee, before Bettina S. Callaway, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b) (c) (West 1991 & Supp. 2001).  A transcript of that 
hearing has been associated with the record on appeal.

The Board is undertaking additional development on the issues 
of entitlement to increased disability ratings for 
psychomotor seizures, sinusitis, fracture of the left carpal 
navicular bone, fracture of the left nasal and maxillary 
bones, and right inguinal hernia; entitlement to service 
connection for tooth loss and periodontitis; and entitlement 
to service connection for a condition claimed as mini-strokes 
due to stress pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the additional development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  See 67 Fed. Reg. 3, 099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After providing the notice and reviewing any response to the 
notice from the appellant or his representative, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's right eye disorder is manifested by 
lateral diplopia in the range from 21 to 30 degrees.

3.  The appellant's chronic brain syndrome is not manifested 
by any evidence of dementia and results in no more than 
definite impairment of his social and industrial 
adaptability; he has been shown to be fully oriented and to 
have intact memory, good judgment, general fund of knowledge, 
and broad ranged, euthymic, and appropriate affect. 

4.  Prior to November 1996, only the criteria for rating 
dementia in effect at that are applicable.

5.  With respect to the period of time subsequent to November 
1996, neither the pre-November 1996 nor the amended criteria 
for dementia are more favorable to the appellant.

6.  The appellant has not been treated for tonsillitis in 
more than forty years.

7.  The appellant has not been treated for malaria or its 
residuals in more than fifty years.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
paralysis of the lateral rectus muscle of the right eye with 
partial diplopia, currently evaluated as 10 percent 
disabling, have not been met.  38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.75, 4.83, 4.84a, Diagnostic Codes 6077, 6078, 6079, 
6090 (2001).

2.  The criteria for an increased evaluation for chronic 
brain syndrome, currently evaluated as 30 percent disabling, 
have not been met.  38 C.F.R. § 4.132, Diagnostic Code 9403 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9403 (2001).

3.  The criteria for a compensable rating for tonsillitis 
have not been met.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Code 6516 (2001).

4.  The criteria for a compensable rating for malaria have 
not been met.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.88b, 
Diagnostic Code 6304 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that the appellant was 
treated for acute tonsillitis from June 16, 1943 to June 19, 
1943.  The appellant was treated for benign tertian malaria, 
which is also called vivax malaria, from March 10, 1945 to 
March 17, 1945.  The appellant was also treated for acute 
tonsillitis in March 1959.

From February 1996 to March 1996, the appellant was treated 
at a VA hospital for increased forgetfulness for the past two 
years.  He reported that he forgot events and that he had a 
history of psychiatric problems.  He had a history of 
depression in the past but did not feel like that was a 
problem now.  His appetite was good, and his energy was good.  
He reported occasional periods when it was as if he were 
"not there," and would not respond.  On the mini-mental 
status exam, the appellant scored 29 out of 30 and did not 
appear to have any evidence of dementia.  The remainder of 
the dementia examination was unremarkable.  

At a July 1996 VA visual examination, the appellant 
complained of a decrease in his side vision ever since his 
face was reconstructed following a motor vehicle accident in 
approximately 1957.  The appellant's corrected distance 
visual acuity was 20/25 in the right eye and 20/25 +2 in the 
left eye.  The appellant reported that he saw double when he 
looked to the left and up.  Diplopia was found at 
approximately 30 degrees in the superior and left gaze only.  
The appellant's visual fields were full in both eyes.  The 
examiner diagnosed status post injury with mild residual 
diplopia in the superior and left gaze only.

In September 1996 the appellant underwent a VA-provided 
neurologic examination of his mental status for memory 
disturbance.  He stated that his memory was poor and that he 
was unable to remember things that had happened in the recent 
past.  Review of his record indicated that his mental status 
was essentially normal.  He did have, however, chronic mental 
depression since World War II.  He was hospitalized on many 
previous occasions and had required antidepressants almost 
constantly.  The appellant gave a very clear account of his 
history with good detail.  His speech was normal.  Diagnoses 
included mental depression and no evidence of dementia or any 
significant cognitive impairment. 

At an April 1999 VA eye examination, the appellant complained 
of a decrease in his side vision ever since his face was 
reconstructed following a motor vehicle accident in 1958.  
The appellant's corrected distance visual acuity was 20/50 +2 
in the right eye and 20/25 -2 in the left eye.  The appellant 
reported that he saw double when he looked to the right, to 
the left, and up.  Diplopic visual fields noted double vision 
out in the periphery to the right lateral and left lateral 31 
to 40 degrees and in the superior fields of gaze.  There were 
no diplopic points down or in the central 20 degrees or 21 to 
30 degrees.  The appellant's visual fields were full in both 
eyes.  The examiner diagnosed diplopia, which was 
longstanding and likely secondary to trauma in 1958 or 
ensuing surgical correction.

At an April 1999 VA mental disorders examination, the 
appellant reported that a few times in the past he had felt 
depressed about his multiple medical problems but that now he 
was beginning to accept them.  He slept well.  His appetite 
was good.  He denied any symptoms of depression or anxiety.  
He had not worked since 1982 secondary to his multiple 
medical problems.  He had never been treated directly for a 
psychiatric problem except during hospitalizations.  Major 
psychiatric problems had been ruled out in the past.  He was 
not on any psychotropic drugs and had not been on any in the 
past.  He was alert, very cooperative, and oriented times 
three.  He was casually dressed and had good eye contact.  
His affect was broad ranged, euthymic, and appropriate.  
There were no anxiety elements.  His speech was coherent, 
logical, and of normal rate.  There was no formal thought 
disorder, no flight of ideas, and no looseness of 
association.  He did not have any hallucinations, delusions, 
delusional thinking process, or other psychotic symptoms.  
His concentration was good.  His long term, short term, and 
immediate recalls were intact.  His judgment was good, and 
his insight was adequate.  His general fund of knowledge was 
average.  He did not have any panic symptoms or impulse 
control problems.  Psychological testing was not indicated.  
The examiner noted that, considering the multiple medical 
problems and questionable past history of brain trauma, the 
appellant's mental status remained normal without any major 
psychopathology.  The examiner diagnosed chronic brain 
syndrome by history, otherwise no major active psychiatric 
disorder.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 55.

At the January 20, 2001 hearing, the appellant stated that he 
previously took medication for depression but that it was 
addictive and made him lethargic.  Regarding his right eye 
disability, the appellant explained that when he moved his 
hand from his left side, beyond his left eye, toward his 
face, he did not see his hand in his peripheral vision until 
it was directly in front of his left eye.  When moving his 
hand from beyond his right eye toward his head, in his 
peripheral vision, he saw a double image of his hand.  He 
stated that he was able to see someone sitting directly in 
front of him and that he was able to drive but only by 
turning his head frequently to compensate for his poor 
peripheral vision.  The remainder of the appellant's 
testimony was related to issues that are being developed 
further by the Board.  The appellant confirmed that his 
recent medical treatment had all been done at the Mountain 
Home, Tennessee VA facility.  

VCAA and Rating Considerations

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an April 1994 
Statement of the Case (SOC) the appellant was advised that he 
needed to submit evidence of treatment for malaria and 
tonsillitis.  In a March 1997 Supplemental Statement of the 
Case (SSOC), the RO informed the appellant of the type of 
evidence needed to substantiate his claim, specifically the 
evidence required for higher disability ratings for each of 
the disabilities and of treatment for malaria and 
tonsillitis.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the SOC 
and SSOC informed the appellant of the information and 
evidence needed to substantiate these claims and complied 
with VA's notification requirements.  

As for VA's duty to assist a veteran, the appellant not 
identified any treatment records that have not been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  As for VA's duty to obtain any 
medical examinations, that was fulfilled by providing VA 
examinations to the appellant in July 1996, September 1996, 
and April 1999.  Although VA examinations were not provided 
regarding the appellant's malaria and tonsillitis, an 
examination is not necessary to establish the rating to be 
assigned because the appellant has not alleged any recent 
treatment or symptoms regarding these disabilities or stated 
that the severity of either of these disabilities has 
increased.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2001).  Impairments associated 
with a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

1.  Right eye disorder

The appellant's right eye disorder is evaluated under 
Diagnostic Code 6090 for diplopia (double vision).  Ratings 
are based on the degree of diplopia and the equivalent visual 
acuity.  The ratings are applicable to only one eye.  A 
rating cannot be assigned for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes, the ratings 
for diplopia will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  When the diplopia field extends 
beyond more than one quadrant or more than one range of 
degrees, the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest 
evaluation.  When diplopia exists in two individual and 
separate areas of the same eye, the equivalent visual acuity 
will be taken one step worse, but no worse than 5/200.  
38 C.F.R. § 4.84a, Diagnostic Code 6090 (2001).

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.

The appellant was evaluated for diplopia in July 1996 and 
April 1999.  In July 1996 the appellant's diplopia was found 
at approximately 30 degrees in the superior and left gaze.  
Because the appellant's diplopia extended beyond one 
quadrant, it must evaluated based on the quadrant that 
provides the highest evaluation.  The equivalent visual 
acuity for lateral diplopia is worse and therefore more 
favorable to the appellant than the rating for superior (up) 
diplopia.  Accordingly, based on the July 1996 examination, 
the appellant's diplopia, evaluated as 21 to 30 degrees 
laterally, is equivalent to 20/100 visual acuity.  In April 
1999, the appellant's diplopia was in the right and left 
lateral quadrants and in the superior fields all in the range 
from 31 to 40 degrees.  Because diplopia was present in two 
individual and separate areas of the same eye, it is 
evaluated as the equivalent visual acuity that is one step 
worse than for the diplopia in the degree shown.  
Accordingly, based on the April 1999 examination, the 
appellant's diplopia, evaluated as 21 to 30 degrees 
laterally, is equivalent to 20/100 visual acuity, which is 
the same result as the July 1996 examination.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2001).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2001).  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2001).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (2001).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (2001).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078 (2001).

When diplopia is present and there is also ratable impairment 
of visual acuity or field of vision of both eyes, the ratings 
for diplopia will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 
6090 (2001).  In this case, the appellant's right eye, which 
is both the service-connected eye and the one with the poorer 
visual acuity, is rated as equivalent to 20/100 based on 
diplopia as discussed above.  The appellant's left eye is 
rated based upon 20/25 corrected visual acuity as shown at 
both the July 1996 and April 1999 VA examinations.  Applying 
these indices to Table V, the appellant is entitled to only a 
10 percent disability rating for vision in one eye 
correctable to 20/100 and vision in the other eye correctable 
to at least 20/40.  The preponderance of the evidence is 
against a disability rating higher than 10 percent.

2.  Chronic brain syndrome

The appellant's service-connected chronic brain syndrome is 
evaluated under Diagnostic Code 9304 as dementia due to head 
trauma.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1996), including the rating criteria for 
evaluating mental disorders.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  This amendment was effective November 7, 
1996.  In addition to modified rating criteria, the amendment 
provided that the diagnoses and classification of mental 
disorders be in accordance with DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 through 
4.130 (2001).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from November 
7, 1996, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to November 7, 1996, the Board cannot apply the revised 
regulations.

The RO considered the old regulations in an April 2002 SSOC 
and provided the rating criteria to the appellant.  The RO 
considered the new regulations in the March 1997 SSOC and 
provided the rating criteria.  Therefore, the appellant and 
his representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Prior to November 1996, the schedular criteria for 30, 50, 
70, and 100 percent ratings for organic mental disorders were 
as follows:

Definite impairment of social and 
industrial adaptability.  [30 percent].

Considerable impairment of social and 
industrial adaptability.  [50 percent].

Severe impairment of social and 
industrial adaptability.  [70 percent].

Impairment of intellectual functions, 
orientation, memory and judgment, and 
lability and shallowness of affect of 
such extent, severity, depth, and 
persistence as to produce total social 
and industrial adaptability.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

VA General Counsel issued a precedent opinion concluding that 
the term "considerable," the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent 
or degree."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "considerable."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2001).

Under the old regulations, each of the three criteria for a 
100 percent disability rating is an independent basis for 
grant a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, 30, 50, 70 and 100 percent ratings 
are warranted in the following circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2001).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2001).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2001).

The medical evidence shows that the appellant has been 
assigned a GAF score of 55.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

Although the appellant's GAF score appears to be based more 
upon his overall condition rather than solely psychiatric 
impairment because of his chronic brain syndrome, it, 
nevertheless, indicates only moderate impairment, which is 
consistent with the 30 percent disability rating based upon 
the old criteria.  As noted above, VA has interpreted 
"definite" to be consistent with "moderate" or "less than 
rather large."  "Rather large" has been determined to be 
the equivalent to "considerable."  With consideration of 
the appellant's psychiatric symptoms as described in the 
reports of the April 1999 VA examination and the VA 
hospitalization from February 1996 to March 1996, the Board 
finds that they resulting in no more than moderate impairment 
of his social and industrial adaptability.  Under the old 
rating criteria, such impairment is consistent with a 30 
percent disability evaluation.  The appellant did not appear 
to have any evidence of dementia.  He obtained a nearly 
perfect score on a mini-mental examination.  His memory was 
intact.  He was fully oriented.  His affect was broad ranged, 
euthymic, and appropriate.  His judgment was good.  His 
general fund of knowledge was good.  The evidence does not 
show that the appellant's symptomatology approximates the 
criteria for a 50 percent or higher disability rating under 
the old criteria.  There is no evidence of considerable or 
rather large impairment of social and industrial 
adaptability.

Under the amended criteria, the preponderance of the evidence 
is against assignment of a rating greater than 30 percent.  
The appellant meets none of the criteria for a rating higher 
than 30 percent under the amended criteria.  For example, he 
has not shown flattened affect, speech impairment, panic 
attacks, difficulty in understanding complex commands, 
impaired judgment, impaired abstract thinking, or difficulty 
in establishing and maintaining effective work and social 
relationships.  The appellant has previously been treated for 
depression, which would be considered a disturbance in mood; 
however, the evidence of record since the appellant filed his 
current claim shows no treatment for depression.  Further, 
the appellant indicated that he does not consider depression 
to be a current problem and has even discontinued his 
medication for depression.  Therefore, a higher rating is not 
warranted.  Although the appellant has reported impairment of 
memory, the objective evidence shows his memory to be quite 
good.  Based upon the appellant's hearing testimony, which 
provides the most detailed descriptions of his purported 
memory loss, the episodes that the appellant reports no 
"memory" of appear to be the same episodes in which he 
claims to be unresponsive.  Certainly if he is unresponsive, 
he cannot be expected to remember the events that transpire 
any more than he could if he were physically absent or not 
present.  It should be noted that these episodes of 
unresponsiveness are rated separately from the appellant's 
chronic brain syndrome that is rated under Diagnostic Code 
9304 for dementia due to brain trauma.  See 38 C.F.R. 
§ 4.125, Diagnostic Code 8914, Note (2001); see also 
38 C.F.R. § 4.132, Diagnostic Code 9325, Note (1996) (stating 
that neurological disorders are to be rated under the 
appropriate neurological system separately from organic 
mental disorders characterized by psychiatric 
manifestations).

The Board concludes that the objective medical evidence shows 
disability that would not warrant more than the 30 percent 
disability evaluation already assigned.  See 38 C.F.R. § 4.7 
(2001).  Neither set of criteria for rating mental disorders 
is more beneficial to the appellant.  The evidence supports 
only a rating of 30 percent under Diagnostic Code 9403 
regardless of which criteria are used.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence did not create a 
reasonable doubt regarding the level of his psychiatric 
disability from chronic brain syndrome.  

3.  Tonsillitis

The appellant's service-connected tonsillitis is rated 
noncompensably under Diagnostic Code 6516 for chronic 
laryngitis.  In order to obtain a 10 percent disability 
rating, the evidence would have to show hoarseness, with 
inflammation of cords or mucous membrane.  38 C.F.R. § 4.97, 
Diagnostic Code 6516 (2001).  The appellant was treated twice 
for acute tonsillitis in approximately thirteen years of 
military service, spanning twenty years.  There is no 
evidence that the appellant has been treated for tonsillitis 
since his discharge from service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for a compensable rating for his service-
connected tonsillitis.

4.  Malaria

The appellant's service-connected malaria is rated under 
Diagnostic Code 6304 for malaria.  Active malaria is rated as 
100 percent disabling.  Thereafter, residuals such as liver 
or spleen damage are rated under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2001).  The 
appellant has not been treated for malaria in over fifty 
years.  When the appellant was treated for malaria, no 
residuals were noted at that time.  There is no evidence that 
the appellant has been treated for malaria or its residuals 
since his discharge from service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for a compensable rating for his service-
connected malaria.









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased evaluation for paralysis of the 
lateral rectus muscle of the right eye with partial diplopia, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for chronic brain 
syndrome, currently evaluated as 30 percent disabling, is 
denied.

Entitlement to a compensable evaluation for tonsillitis, is 
denied.

Entitlement to a compensable evaluation for malaria, is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

